Title: From George Washington to James Innes, 4 April 1796
From: Washington, George
To: Innes, James


        
          Dear sir,
          Philada 4th april 1796.
        
        Before this can have reached your hands, the gazettes will have announced to you that I have taken the liberty (without a previous consultation) to nominate you, conjointly with Thos Fitzsimons esqe an intelligent merchant of this City, one of the Commissioners for carrying the Sixth article of the treaty lately entered into with G. Britain, into effect. As the nomination is confirmed by the Senate, I hope it will be convenient & agreeable to you to accept the trust; for the duties whereof, & other matters relative thereto the article itself will be sufficiently explanatory.
        The compensation will not be less, I conceive, than £1000. sterlg per annum; but as it is not absolutely fixed yet, I cannot speak with more decision on the subject; and request that this letter may not be considered as an official one; but meant only

to intimate what has been done, & to know your sentiments thereon; the rest you will receive in due time from the Secy of State. With esteem & regard, &c.
        
          G: Washington
        
      